                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO: 3:99-CR-00021-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
LUTHER JENKINS, IV,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motions for a Reduced Sentence

Under the First Step Act of 2018. See Doc. Nos. 139, 142. In April 1999, Defendant pleaded

guilty to possession of crack cocaine with intent to distribute and to possession of a firearm in

furtherance of a drug trafficking offense. See Doc. No. 13. In accordance with the then-applicable

Guidelines, the Court sentenced Defendant to 202 months’ imprisonment for the drug trafficking

offense and to a consecutive term of 60 months’ imprisonment for the firearm offense, followed

by 8 years of supervised release. See Doc. No. 23. Defendant served his custodial sentence, and

his supervised release period began on August 2018. See Doc. No. 131 at 1.

       In November 2019, the United States Probation Office filed a petition to revoke

Defendant’s supervised release, alleging he violated his conditions of supervised release by using

cocaine and opiates, driving under the influence, and possessing controlled substances, including

cocaine. See Doc. No. 131. Defendant then filed the instant motion, pursuant to the First Step Act

of 2018, requesting “that the Court impose a reduced sentence of time served.” Doc. No. 142 at

1. On May 27, 2020, the Court conducted a hearing on the petition to revoke Defendant’s

supervised release and ultimately sentenced Defendant to “time served.” Doc. No. 144 at 1–2.

Because the Court has granted Defendant the precise relief he requested, his request is now moot.




        Case 3:99-cr-00021-MOC Document 147 Filed 06/16/20 Page 1 of 2
                                       ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motions for a Reduced Sentence

Under the First Step Act of 2018, Doc. Nos. 139, 142, are DENIED AS MOOT.

                                        Signed: June 16, 2020




                                           2

       Case 3:99-cr-00021-MOC Document 147 Filed 06/16/20 Page 2 of 2
